Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to Applicant’s amendments/remarks filed 3/9/22.  Claims 1-7 and 10-15 were amended; claims 16-19 were newly added.  Claims 1-19 are presently pending and are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/25/22 was filed after the mailing date of the Notice of Allowance on 4/28/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 8 of Remarks, filed 3/9/22, with respect to the objections to claims 1, 5, and 15 have been fully considered and are persuasive.  The objections to claims 1, 5, and 15 have been withdrawn. 
Applicant’s arguments, see pages 8-9 of Remarks, filed 3/9/22, with respect to the rejections of claims 1-15 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 1-15 under 35 U.S.C. 112(b) have been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first transfer unit” in claims 1 and 15;
“a second transfer unit” in claims 1 and 15;
“an attractive power supply unit” in claims 1 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was previously given in an interview with Chad Wells on 4/14/22.

The application has been amended as follows: 
“
Claim 1. (Currently Amended) A drawer guide comprising: 
a fixed body; 
an operation body that is withdrawable from the fixed body; 
a base provided in the fixed body; 
a base slit comprising a linear portion provided along the same direction with a moving direction of the operation body; and a curved portion upwardly or downwardly extended from a front end of the linear portion located in a withdrawing direction of the operation body, the base slit provided in the base; 
a first slide movably coupled to the base to be movable along the base; 
a second slide coupled to the base to be movable along the base and disposed at a rear side of the first slide to be moved rearwardly by the first slide; 
a slide slit provided to penetrate the second slide; 
a first transfer unit having one end movably coupled to the base slit and an opposite end inserted in the slide slit to penetrate the second slide; 
a second transfer unit provided in the operation body and detachably coupled to the first transfer unit, the second transfer unit configured to move the first transfer unit to the curved portion from the linear portion when the operation body is moved towards the withdrawing direction from the fixed body and the first transfer unit to the linear portion from the curved portion when the operation body is moved towards an inserting direction in the fixed body; 
a spring provided to connect the base and the first slide with each other and move the first slide towards a rear end of the linear portion when the first transfer unit is moved to the linear portion from the curved portion; and 
an attractive power supply unit configured to supply a power to the second slide to move the second slide relative to the first slide and towards the rear end of the linear portion.  

Claim 15. (Currently Amended) A laundry treatment apparatus comprising: 
a cabinet comprising an introduction opening; 
a drawer provided in the cabinet; 
a tub provided in drawer and configured to hold water; 
a drum rotatably provided in the tub and configured to hold clothes; 
a drawer guide configured to connect the drawer and the cabinet with each other to facilitate the drawer to be withdrawn outside the cabinet via the introduction opening, 
wherein the drawer guide comprises: 
a fixed body fixed to the cabinet or the drawer; 
an operation body that is withdrawable from the fixed body; 
a base provided in the fixed body; 
a base slit comprising a linear portion provided in parallel with a moving direction of the operation body; and a curved portion upwardly or downwardly extended from a front end of the linear portion located in a withdrawing direction of the operation body, the base slit provided in the base; 
a first slide movably coupled to the base to be movable along the base; 
a second slide movable along the base and movable towards a rear end of the linear portion by the first slide; 
a slide slit provided to penetrate the second slide; 
a first transfer unit having one end movably coupled to the base slit and an opposite end inserted in the slide slit to penetrate the second slide; 
a second transfer unit provided in the operation body and detachably coupled to the first transfer unit, the second transfer unit configured to move the first transfer unit to the curved portion from the linear portion when the operation body is moved towards the withdrawing direction from the fixed body and the first transfer unit to the linear portion from the curved portion when the operation body is moved towards an inserting direction in the fixed body; 
a spring provided to connect the base and the first slide with each other and move the first slide towards the rear end of the linear portion when the first transfer unit is moved to the linear portion from the curved portion; and 
an attractive power supply unit configured to supply a power to the second slide to move the second slide relative to the first slide and towards the rear end of the linear portion.
”

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-14,
The closest prior art reference, WO 2007/139364 to Park (hereafter “Park”), discloses a drawer guide comprising: 
a fixed body (800) [Fig. 1]; 
an operation body (700) that is withdrawable from the fixed body [Fig. 1]; 
a base (20, 100) provided in the fixed body [Fig. 1-2]; 
a base slit (123) comprising a linear portion (124) provided along the same direction with a moving direction of the operation body; and a curved portion (125) upwardly or downwardly extended from a front end of the linear portion located in a withdrawing direction of the operation body, the base slit provided in the base [Fig. 5]; 
a slide (200) movably coupled to the base to be movable along the base [Fig. 2, 4];
a slide slit (211) provided to penetrate the second slide [Fig. 12]; 
a first transfer unit (400) having one end movably coupled to the base slit and an opposite end inserted in the slide slit to penetrate the slide [Fig. 3, 8-10]; 
a second transfer unit (300) provided in the operation body and detachably coupled to the first transfer unit, the second transfer unit configured to move the first transfer unit to the curved portion from the linear portion when the operation body is moved towards the withdrawing direction from the fixed body (consider progression of 400 and 300 in Figures 9-10) and the first transfer unit to the linear portion from the curved portion when the operation body is moved towards an inserting direction in the fixed body (consider progression of 400 and 300 in Figures 9-10); 
a spring (500) provided to connect the base (100) and the slide (200) with each other and move the first slide towards a rear end of the linear portion when the first transfer unit is moved to the linear portion from the curved portion (consider progression of 400 and 300 in Figures 9-10).
However, Park does not disclose a first slide and a second slide as defined by claim 1, wherein the first slide is movably coupled to the base to be movable along the base and the second slide is coupled to the base to be movable along the base and disposed at a rear side of the first slide to be moved rearwardly by the first slide.  Additionally, Park does not disclose an attractive power supply unit configured to supply a power to the second slide to move the second slide relative to the first slide and towards the rear end of the linear portion.  Upon a comprehensive updated search no available prior art was able to teach or fairly suggest, singly or in combination, all features of the drawer guide defined by independent claim 1, in particular wherein an attractive power supply unit is configured to supply a power to the second slide to move the second slide relative to the first slide and towards the rear end of the linear portion.  For at least the above reasons, independent claim 1 (and therefore dependent claims 2-14) are in condition for allowance.
Regarding claims 15-19,
Independent claim 15 is allowable for similar reasons to independent claim 1 explained above.
The closest prior art reference, WO 2007/139364 to Park (hereafter “Park”), does not disclose a first slide and a second slide as defined by claim 15, wherein the first slide is movably coupled to the base to be movable along the base and the second slide is coupled to the base to be movable along the base and disposed at a rear side of the first slide to be moved rearwardly by the first slide.  Additionally, Park does not disclose an attractive power supply unit configured to supply a power to the second slide to move the second slide relative to the first slide and towards the rear end of the linear portion.  Upon a comprehensive updated search no available prior art was able to teach or fairly suggest, singly or in combination, all features of the drawer guide defined by independent claim 15, in particular wherein an attractive power supply unit is configured to supply a power to the second slide to move the second slide relative to the first slide and towards the rear end of the linear portion.  For at least the above reasons, independent claim 15 (and therefore dependent claims 16-19) are in condition for allowance.
See the attached ‘Notice of References Cited’ for a comprehensive list of the prior art made of record and not relied upon that are considered pertinent to applicant's disclosure, particularly the following closest prior art references:
WO 2007/139364 to Park
US Pub. 2008/0197759 to Chen et al.
	US Pub. 2015/0131929 to Park et al.
	US Pub. 2010/0164340 to Juan et al.
	US Pub. 2011/0175508 to Rechberg et al.
	US Pat. 7,374,261 to Wang
	US Pat. 7,244,005 to Lu
	US Pat. 7,815,267 to Frousiakis 
	US Pat. 8,083,304 to Hu
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711